Title: To James Madison from Daniel Brent and Others, 25 June 1801
From: Brent, Daniel
To: Madison, James


June 25th. 1801
The underwritten, Clerks in the Department of State, beg leave to remind the Secretary, that an additional allowance of Fifteen prCent to the annual compensation which has heretofore been received by the Clerks of this Office was appropriated by Congress at its last Session, to be distributed among them as the Head of the Department might think proper; and that this additional allowance originated in, and was founded upon the representation made by them, in conjunction with the Clerks of most of the other executive Offices of the Government. They therefore beg leave to express their hope, that the Secretary will think proper, in coincidence with the views under which Congress granted the money, to distribute it among the underwritten in such proportions as may seem just and reasonable.
Danl Brent. [and four others]
 

   
   RC (DLC). In Stephen Pleasonton’s hand.



   
   An act of 3 Mar. 1801, making governmental appropriations for the year, contained a paragraph allotting $11,885 in additional discretionary compensation for the clerks of the state, war, navy, and treasury departments and postmaster general’s office—not to exceed 15 percent of their established salaries (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:119). On the long-term effort to raise the salaries of federal clerks and establish parity among the departments, see Cunningham, Process of Government under Jefferson, pp. 155–64.



   
   JM wrote opposite Brent’s name: “Seamen 800.” He also wrote notes and figures opposite the other four signatures and added one name:




“good copyist




 military land
600 + 200
Stephen Pleasonton


 do.
600 + 150
Jno C Miller


 land
650 + 150
Christopher S. Thom


 good copy[i]st
600 + 100
William Crawford



900
—— Kemble.”



